Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s response filed 11/30/20. Amended Claims 9, 11-20 are pending. 
Regarding the prior claim objections, these have been overcome with the claim amendments. 
Regarding the prior 112(f) interpretation, applicant has amended the claim language so the claims no longer invoke this interpretation. 
Regarding the prior 112(d) rejection, this is moot as the claims have been amended.

Response to Arguments
Regarding the prior drawing objections, applicant has argued that no drawings are needed (p. 5). If applicant is admitting that the claimed invention is known, then an anticipatory rejection by counsel’s argument would be appropriate. “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection” (MPEP 2145 I). Even still, drawings are required, as applicant quotes 35 USC 113 found in MPEP 608.02 (emphasis examiner’s): “The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented”. See also MPEP 608.02 quoting 37 CFR 1.81(a): “The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented.” See also MPEP 608.02 quoting 37 CFR 1.83(a): “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” Applicant’s drawings do not show every feature of the invention specified in the claims. As the hatching of the sectioned views 
Regarding the prior specification objections, applicant argues that “In response, Applicants note that the specification already discloses, the features of claims 9, 18, and 19. In view of all of the foregoing, withdrawal of the objection to the specification is respectfully requested.” (p. 5). Applicant’s arguments have been fully considered but are not persuasive. Applicant cites no passage in the specification supporting the claimed invention. The specification objection is held.
Regarding the prior 112(b) rejections, applicant does not argue these rejections. As such these are held.
Regarding the prior art rejection of Cadeddu, applicant has argued that Cadeddu does not teach the amended claim language of “the effective cross-sectional area of the bushing has a different effective cross-sectional area than that of the cross-sectional area of the first end portion of the control piston” (p. 6-7). Applicant’s arguments have been fully considered but are not persuasive. Examiner respectfully disagrees. Examiner has provided example annotated drawings of Cadeddu below:
example effective cross sectional area of the bushing: 

    PNG
    media_image1.png
    267
    412
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    267
    545
    media_image2.png
    Greyscale
  

or

    PNG
    media_image3.png
    267
    545
    media_image3.png
    Greyscale


The effective cross-sectional area of the first end of the portion of the control piston is different from the effective cross-sectional area of the bushing in both of the above illustrated cases. These areas are different as they at least belong to different parts, are located in different places, and are different sizes. Therefore Cadeddu continues to teach the current Claim 9 language of “the effective cross-sectional area of the bushing has a different effective cross-sectional area than that of the cross-sectional area of the first end portion of the control piston”.



Drawings
The drawings are objected to because:
a. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 9, 11-20 language (see 112 rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
b. 	The drawings Figs. 1-4 lack complete, clear hatching of the sectioned parts (MPEP 608.02 V quoting 37 CFR 1.84(h); see also 608.02 IX). The structure of the invention as a result is not understood. The invention as a result is not understood. See also MPEP 608.02 quoting 37 CFR 1.81 and 35 USC 113. 
c.	It is noted that Fig. 4 is directed to the third embodiment (ex. p. 11, lines 13-14). Given the difficulty in in understanding the details of Fig. 4, it is suggested that a section analogous to detail A in Fig. 1 be taken and shown as detailed view of Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 language (see 112 rejections below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 9, 11-20 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue 
B. The nature of the invention.		
C. The state of the prior art.		
D. The level of one of ordinary skill.
E. The level of predictability in the art.
F. The amount of direction provided by inventor.
G. The existence of working examples.
H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The originally filed disclosure does not enable the current claim language. Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 

 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The originally filed disclosure includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The first pressurized chamber and the second pressurized chamber, by themselves with no other part’s involvement, are being claimed capable of both communication and interruption of the communication. This is neither understood nor supported by the original disclosure where a plurality of parts accomplish this communication and interruption of the communication. The nature of the invention suggests that chambers alone would be incapable of these plural states (communication vs. not in communication). The state of the prior art would agree that other parts in excess of two chambers alone would be involved to accomplish the different states. The inventor has provided direction away from the claimed invention, as the originally filed disclosure by applicant includes a plurality of other parts to accomplish the claimed states. As such applicant has not provided the existence of a working example to support the claimed invention. The level of one of ordinary skill in the art, familiar with the predictability in the art, would suggest using other parts beyond just the two chambers, as claimed. The quantity of experimentation to accomplish the claimed invention’s operation with only the two chambers would be great.


Claims 9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The originally filed disclosure does not support “the first and second pressurized chambers” “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 
 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The originally filed disclosure includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The first pressurized chamber and the second pressurized chamber, by themselves with no other part’s involvement, are being claimed capable of both communication and interruption of the communication. This is neither understood nor supported by the original disclosure where a plurality of parts accomplish this communication and interruption of the communication.
Claim 11 depends from Claim 9. Claim 9 recites in part “a bushing fixedly connected to the first end portion of the control piston, the bushing having an outer surface arranged to cooperate with a gasket associated with the plunger, so that the effective cross-sectional area counter-acting the pressure existing in the region between the piston of the master cylinder and the control piston is an effective cross-sectional area of the bushing, and the effective cross-sectional area of the bushing has a different effective cross-sectional area than that of the cross-sectional area of the first end portion of the control piston”. Bushing 15 is disclosed in Figs. 1 and 2 as part of the first embodiment (ex. specification p. 8, lines 20-28). In contrast, Claim 11 recites in part “wherein the control piston includes a thrust portion, the thrust portion having an outer surface arranged to cooperate with the gasket associated with the plunger, so that the effective cross- sectional area counter-acting the pressure existing in the region between the piston of the master cylinder and the control piston is an effective cross-sectional area of . 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite. Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. This is indefinite. How are only the “the first and second pressurized chambers” “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”? Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:

 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable gasketing system, adapted to prevent, under rest conditions of the braking device, communication between the front chamber 52 and a discharge chamber 43 of the master cylinder 40 and to communicate the front chamber 52 with the discharge chamber 43 of the master cylinder 40 when the brake pedal is actuated. 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The description includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. What are the metes and bounds of the claimed invention?
Claim 9, lines 15-18 recite “the control piston including a first end portion having a cross-sectional area and being arranged to cooperate with a gasket so as to establish, during braking, a modulated communication between the first pressurized chamber of the brake booster and a discharge chamber of the master cylinder”. This is indefinite. Is this “a modulated communication” related to the “communication” earlier in Claim 9? What are the metes and bounds of “modulated communication” vs “communication”?
Claim 9, line 24 recites “a gasket”. This is indefinite. Claim 9, line 16 has already established a gasket. Is line 24 referring to a different gasket or the same gasket?

Claim 12 recites the limitation "the gasket" in line 1. This is indefinite. The antecedent basis for this limitation in the claim is indefinite as Claim 9, lines 16 and 24 each recite “a gasket”. What part is being referenced in Claim 12?
Claim 14 recites the limitation "the gasket" in line 1.  The antecedent basis for this limitation in the claim is indefinite as Claim 9, lines 16 and 24 each recite “a gasket”. What part is being referenced in Claim 12?
Claim 16 recites the limitation "the gasket" in line 1.  The antecedent basis for this limitation in the claim is indefinite as Claim 9, lines 16 and 24 each recite “a gasket”. What part is being referenced in Claim 16?
Claim 18 recites the limitation "the gasket" in line 1.  The antecedent basis for this limitation in the claim is indefinite as Claim 9, lines 16 and 24 each recite “a gasket”. What part is being referenced in Claim 18?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 9 and 12, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadeddu (US 2004/0212248).
Regarding Claim 9,
A hydraulic braking device: comprising: 
a master cylinder (13, Figs. 1-3), a piston (95) of the master cylinder defining a chamber (with 7) of the master cylinder, said chamber of the master cylinder being arranged to contain a pressurized fluid, wherein a control pressure transmitted to one or more vehicle brakes (via 9, ex. [021]) being generated in the chamber of the master cylinder; 
a brake booster (with 11), a piston (15) of the brake booster defining a first (51) and a second (53) pressurized chamber of the brake booster, the first and second pressurized chambers arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking (Fig. 1); and
a control piston (59) driven by actuating a brake pedal (62), the control piston being mounted so as to be slidable in a plunger (23) of the piston of the brake booster, the control piston including a first end portion having a cross-sectional area (annotated earlier in this office action) and being arranged to cooperate with a gasket (126) so as to establish, during braking, a modulated communication between the first pressurized chamber of the brake booster and a discharge chamber of the master cylinder (ex. Fig. 3 from Fig. 2); 
wherein, an effective cross-sectional area (with 89, annotated earlier in this office action), which counteracts a pressure existing in a region between the piston of the master cylinder and the control piston, is different from the cross-sectional area of the first end portion of the control piston, 
a bushing (89) fixedly connected to the first end portion of the control piston, the bushing having an outer surface arranged to cooperate with a gasket (129) associated with the plunger, so that 
Examiner note: “associated with” has been interpreted broadly and is met by the parts being in the same structure. “cooperate with” has been interpreted broadly and is met by the parts being in the same structure. If these parts should be directly in contact with one another the claims should be amended to claim as such. 
Regarding Claim 12,
The device as recited in claim 10, wherein the gasket (ex. 129, ex. [027]) is constrained between a first washer (101) and a second washer (111) that are associated with an inner surface of the plunger.
Examiner note: “associated with” has been interpreted broadly and is met by the parts being in the same structure. If these parts should be directly in contact with one another the claims should be amended to claim as such. Applicant’s specification continually references (but does not incorporate by reference) EP 1457400 (ex. p. 6, lines 14-18; p. 8, lines 20-25), which corresponds to Cadeddu (US 2004/0212248).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner




/MICHAEL QUANDT/Examiner, Art Unit 3745    

/THOMAS E LAZO/Primary Examiner, Art Unit 3745